ST. SURE, District Judge
(orally).
The Government sues .to cancel a certificate of naturalization issued to the defendant on the 21st day of June, 1938. The complaint is filed pursuant to section 338 of the Nationality Act of 1940, 8 U.S. C.A. § 738, and charges, briefly, that the certificate of naturalization was obtained through fraud. Defendant is an intelligent and educated woman, a native of Italy, who came to this country with her husband about 1906. She engaged in literary and educational work, devoting much of her time to the cultural enlightenment of American children born of Italian parents, and voluntary contribution of articles to newspapers devoted to the dissemination of Fascist propaganda.
Defendant was enthusiastic and tireless in her newspaper attacks upon Communism, England and France at the beginning of World War II; was an ardent isolationist so far as the United States was concerned, and consistently attacked the President of .the United States and his foreign policy. Articles from defendant’s trenchant pen were published as leaders in a newspaper called “II Grido Della Stirpe,” printed in New York in the Italian language. This newspaper was the organ of Fascist propaganda in the United States. It carried at its masthead a streamer announcing that fact.
There are in evidence more than twenty articles, beginning in 1937 and ending in 1940, whose authorship is admitted by defendant. These articles, according to their translations, are sensational in tone and bitterly critical of democracy, but all show an ardent love of Mussolini and Fascism, and an admiration of Hitler and Nazism, and a hatred of anything and everybody opposed.
In passing upon the question of whether the defendant was guilty of fraud when she took oath that she was “attached to the principles of the Constitution of the United States, and well disposed to the order and happiness of the same,” and also when she solemnly swore, before receiving a certificate of citizenship, that she renounced all foreign allegiance, I shall depend in the main upon the undisputed written words of defendant, published and uttered immediately before and after the issuance to her of the certificate of naturalization on June 21, 1938.
Counsel for the defendant calls the court’s attention to the Schneiderman case (Schneiderman v. United States, 320 U.S. 118, 63 S.Ct. 1333, 87 L.Ed. 1796), decided by the Supreme Court on June 21, 1943. The facts in the Schneiderman case and the facts in the case now before the court are different. Each case must be decided upon its own facts and circumstances. In the Schneiderman case there was an entire absence of the claim of fraud, and as I understand it in that case the Government relied wholly upon a charge of illegal procurement of the certificate of citizenship.
In that case, on page 158 of 320 U.S., on page 1352 of 63 S.Ct. of the opinion, the Court says:
“We conclude that the Government has not carried its burden of proving by ‘clear, unequivocal, and convincing’ evidence which does not leave ‘the issue in doubt’, that petitioner obtained his citizenship illegally.”
And in his concurring opinion, Mr. Justice Douglas says in the concluding paragraph :
“We should adhere to the view that the judgment of naturalization is final and conclusive except for fraud.”
It also appears from that opinion that the general principles of law applicable to cases of this character were recognized, namely, that naturalization is a privilege which Congress may allow or disallow on such conditions as it may see fit to impose; that Congress did not intend by the act of naturalization and denaturalization to circumscribe liberty of political thought, but that to entitle a person to naturalization under the rules prescribed by Congress he must not only behave as one attached to the principles of the Constitution, but he must in fact be so attached at the time of naturalization. So I think it proper to say that we should first observe some of the guiding posts of the law relating to these matters.
*183In United States v. Kramer, 5 Cir., 262 F. 395, 397, the court said:
“American citizenship is a priceless possession, and one who seeks it by naturalization must do so in entire good faith, without any mental reservation whatever, and with the complete intention of yielding his absolute loyalty and allegiance to the country of his adoption. If he does not, he is guilty of fraud in obtaining his certificate of citizenship.”
In the case of United States v. Krause, Cir., 136 F.2d 935, 938, the court said:
“The oath of allegiance and the renunciation of former allegiance must be made without mental reservation. If it appear subsequently that the maker fails in allegiance, fidelity or faith, it may be fairly presumed that he did not absolutely and entirely renounce his former allegiance, and this presumption is all the stronger when the period which has elapsed since the oath is longer. United States v. Kuhn, D.C., 49 Fed.Supp. 407. It is well settled that intent at the time of naturalization may be shown by subsequent acts and declarations.”
In Luria v. United States, 231 U.S. 9, 34 S.Ct. 10, 13, 58 L.Ed. 101, the court said, in speaking of the requirements for naturalization :
“These requirements plainly content plated that the applicant, if admitted, should be a citizen in fact as well as in name, — that he should assume and bear the obligations and duties of that status as well as enjoy its rights and privileges. In other words, it was contemplated that his admission should be mutually beneficial to the government and himself, the proof in respect of his established residence, moral character, and attachment to the principles of the Constitution being exacted because of what they promised for the future, rather than for what they told -of the past.”
With these legal admonishments in mind, I now turn to the writings of defendant.
Plaintiff’s Exhibit No. 2 is a translation of an article which appears in II Grido Della Stirpe on April 3, 1937. The .title of the article is, “Groping In .the Dark.” This is an article of considerable length, extolling Fascism and denouncing Communism. I will read several paragraphs of it:
“Full-fledged Communist organizations pullulate in the large cities, they move around, they work in the shadows, .they plot in the full light of day, they have tickets of recognition, secret signs, meetings in designated places where the Communistic word is law.
“And * * * nobody bothers them * * * .they have, instead, a police escort of honor. The illuded ones think that they have already taken possession of Spain — of being before long, the masters Of France and America.
“And they do not know, they do not want to understand, that as in Spain, .thus in France and the other countries like America, where they have the absolute freedom to prepare the destruction of it, Fascism, only Fascism, will be the salvation of the people. And even if there is every desire to suffocate the preparation of it here, a Holy Crusade in which the greater part of the American people are interested, will give the order in due time and place, ,to save the country from an irreparable catastrophe.
“Let the brawlers rail against Fascism; they will still have two ignoble and disgusting faces: one the color of blood ; the other decorated with the emblem of the stars and stripes of the American flag which serves to mask their betrayal. They will be discovered in time, however, and pilloried. * * *”
I will read from Plaintiff's Exhibit No. 5, a translation of an article printed on December 11, 1937. The heading of the article is, “Irrefutable Facts.” The first paragraph reads as follows:
“That the Anglophile and Francophile press and that of the so-called democratic countries continues to influence public opinion with articles ostracizing totalitarian, corporate and Fascist governments, as it is wont to call them; that political men of these out-moded democracies hypothetically - foresighted and all-seeing, take great pains to create or to demolish controversies, plans and pacts, playing the game of blind man’s bluff, and their authority becomes weakened by the events which for two years have been happening with frightful continuity and realistic determination. From the Fascist smithy of Rome come the forged links of a very powerful chain which hooks on and drags with it unyieldingly the .two hemispheres.”
Passing to page 2 of the article and reading the paragraph at the bottom of the page:
*184“Democratic ideologies remain ideologies, while Fascism surpasses them, forging ahead in the easy conquest of the thought and the minds of the people of all races, bringing about a renewal of their consciences. The color of the shirts can be changed; the name of the Phalanxes which march against Communism and against the minority who plot to harm the laboring man, can be changed, but the doctrines and the constructive finality do not vary. And, in short, Fascism is ever capable of overthrowing any government which persists in the dissipation of .the civic and moral resources of its own people.”
And reading a couple of paragraphs on page 3 of the same article:
“The events, then, of the victorious Campaign of Africa continue to bring in results advantageous to Fascism; in spite of all the propaganda fomented and encouraged by the malicious press, the struggle today is transformed into a holy and irresistible crusade.
“That is why even in this great Republic, people begin to have the courage to proclaim openly that democratic governments are attacked by a sense of weariness, and that for the national good, it behooves us to review the Constitution.”
Reading from Plaintiff’s Exhibit No. 6, a translation of an article which appears in II Grido Della Stirpe on February S, 1938, a paragraph from page 2 of .the article :
“Woe to America if she lets herself be lured by the hypothetical benefits of a political alliance with England; responsibility for such an event would rest most heavily upon the rulers of today. She could be dragged into a European or Japanese war, and abandoned to face a .terrible enemy alone. England has a tough bone in the Mediterranean 1”
And reading from the top of page 3:
“It is useless to talk about and write about and plot against the .things .that Germany and Italy are doing with a totalitarian regime. Their ascent will not be arrested; nor will it provide a solution for the problem of unemployment which is represented here by more than eleven million human beings tormented by misery, morally degraded by humiliation to which they must yield, assailed -by the spectre of a tomorrow without resource. Enough of ambiguity and farce. The people need to feel themselves surrounded by an atmosphere of greater clarity, where greater light may guide their steps.
“America, a great young nation, copiously endowed by God, needs only true and sincere patriots of the kind that measure not the extent of the sacrifice needed for a greater distribution of wealth and a more humane justice; who place no limit on boldness and dangers involved in a just cause, who do not fear to plunge the surgeon’s knife into the festered gangrene to extract the evil core — namely, Communism. And it is comforting to us to follow the energy still being displayed by the Mayor of Jersey City, Mr. Frank Hague, about whom we must speak a second -time to express the admiration which he inspires in us.”
And another and closing paragraph of the same article:
“It is not enough then to continue the farce decreed by the decrepit democracies at Geneva. Let them be comforted, however, by their comical agreement: artifices and expedients no longer flourish — the people of the world are choosing the regime which pleases them most.”
Plaintiff’s Exhibit No. 7, a translation of Mrs. Morelli’s Farewell, printed in the II Grido Della Stirpe on March 26, 1938: “Dearest Comrade Trombetta,
“These few lines that I send you are to bid you farewell and to express my faith. I say farewell to you and to all our most faithful comrades who read this paper, and to all of you I extend my most affectionate regards, since after 30 years of residence in New York, my husband and I leave it for a while to live in sunny California. I express my faith, for even though I am far away, I shall always be near my beloved ‘Grido della Stirpe,’ purest standard of Italian thought and culture, war-like emblem of Fascism and of its ever-increasing greatness. The ‘Grido,’ then, will continue to have me as its assiduous and faithful collaborator, and particularly, as an exponent of its steadfast patriotic work, which is duly appreciated by those who have preserved in .their hearts .the memory of and reverent devotion for great Mother Italy. With affectionate greetings, I remain,
“Your most devoted Comrade, “Giulia Morelli.”
*185In that same issue of II Grido Della Stiipe .there is an editorial commending Mrs. Morelli and her accomplishments. It is said:
“Mrs. Morelli has accomplished a great and praiseworthy work in New York by spreading propaganda pro-Italy. Her brilliant writings which have been published, her review and her newspapers, including the dailies, have always illuminated the public on political and literary questions.
“The ‘Sandro Mussolini Center of Culture,’ created by Mrs. Morelli, under her wise direction has developed educational and Fascist work with the school, the concerts, the monthly meetings, etc. This began on the very same day that Benito Mussolini on .the 2nd of October of the year 13 of the Fascist era seized the wheel of destiny and directed it towards the coveted goal of conquering an Empire for Fascist Italy.”
It will be remembered that defendant was naturalized on June 21, 1938.
Plaintiff’s Exhibit 9 is a translation of an article which appears in II Grido Della Stirpe on July 9, 1938. This is an article criticising a radio address made by the President of the United States. The second sentence of the first paragraph reads as follows:
“To these errors” — that is .the errors made by the President — “have been added those committed by organized labor and the industrialists. In brief, he admitted that this great ‘democratic’ nation has proceeded through the past decade through make-shift expedients, palliatives, destructive and demoralizing strikes.”
On page 3 of the article, I quote:
“Meanwhile the unrest which reigns all around is scarcely perceived by the press. Moreover it feigns ignorance of the impending danger to the nation in order not to place in an unfavorable light the deformities of the great goddess, Democracy, which it defends so heatedly by mortal attacks unleashed each day against the disturbing totalitarian nations. Without realizing, or pretending not to realize that .tirades of this sort leave the very opportunity which they find, and that the. sincere American patriot looks at these disturbing nations with sympathy — and studies them.”
And the last paragraph:
“The ideal task for Italo-Americans is to find themselves. It is up to them to coalesce and assert themselves in that form which has made great the great country of Italy whose heart is immortal Rome.”
I read now from a letter written by the defendant to her son about six months after her naturalization. The letter is dated December 12, 1938, 17-th year of Fascism :
“I do not know if you have read in the papers that II Duce has created a special commission for the Italians who wish to be repatriated (all those living abroad), who would be picked according to their, merits and their qualities. Therefore, those in America would be the last to be called. Papa and I contemplate this plan with the hope of being preferred.”
Plaintiff’s Exhibit 13 is a translation of an article printed in II Drido Della Stirpe on January 7, 1939. The article is entitled, “Fascist Coherence.” The second paragraph reads as follows:
“II Duce recently instituted a Commission headed by His Excellency Ciano, Minister of Foreign Affairs, for the gradual repatriation of those Italians who are now living in foreign countries and are desirous of returning for good to their native land. This news has been widely published by the Italian papers; -the American ones, the big ones as well as those of less importance, if they reported the news at all, limited it to a few words on the last page. It was not worth one of their famous headlines.’ The decision of II Duce has the bad luck to correspond, like every other act of his, past, present, and future, to a far-sighted objectivity, this time for the benefit of the Italians outside the borders of the Fatherland. This decision may seem impracticable, because of its audacity. But Fascist coherence, like the will of II Duce, is supreme!”
And the following paragraph on page 2 of the same article:
“It is a decision worthy of the great Duce, who knows the needs of his people, like those of the Italians scattered throughout the world, to whom his great heart goes out every day; it is a supreme decision, which throws an immense beacon on the path of the Italian exiles wearied by the daily battles in this world of confusion; a beacon whose rays rekindle not their faith, which is always unique and ardent, but their hearts, to a hope cherished for many long years, almost like a food to nourish their souls.
*186“And while the passion of these exiles for the New Italy, for their first mother, and for him who has restored glory and pride to her, should not appear as an offense or a scorn for the adopted country where they lived and are living as exemplary citizens, these Italians today, besides the physical hardships of an intolerable economic condition, besides the debasing moral conditions to which they are subjected, the unjust discriminations they have to support, are obliged to stand by while immoral attacks are launched by responsible or irresponsible persons, against their highly civilized land of birth or of origin.
“And yet a great part of these Italian exiles knew and were beginning to love this adopted country in those distant times when the aftermaths of war, political confusion, subversivism, had not yet created a state of affairs and a complexity of factors which brought deep suffering and trouble for .this country!”
The closing paragraph reads as follows :
“That is why we now pay a tribute to Fascist coherence. Benito Mussolini, among his first humanitarian acts, decreed; suspension of Emigration; assistance to maternity and large families; and now the repatriation of .the Italians who in a forced exile, in exchange for their sweat are suffering ingratitude, bitterness and misery.
“And we are convinced, as the great Duce of Italy, Benito Mussolini, must be, that these noble armies of Italian laborers will be the most faithful and powerful legions, tested in all the great, cruel, and bloody battles on every field, knowing even more than the Italians living in the Fatherland how much Italy means today, and what II Duce has built within and outside its boundaries.”
There are other articles written by defendant but enough of her writings have been quoted from to show that her whole mind and being were so steeped in the principles of Fascism, and the teachings of its benighted founder, that there was no room left in her heart for attachment to the principles of the Constitution of the United States, nor no space in her mind for thought of an undivided or any allegiance to her pretended adopted country. prayer of the Government’s complaint is granted, and the Special Assistant to the Attorney General may submit findings of fact and conclusions of law in accordance with the views I have expressed.
It seems quite clear ,to me that defendant was guilty of fraud in obtaining her certificate of naturalization. The